

EXHIBIT 10.1




OAK RIDGE TECHNICAL CENTER-ONE, LP
AMENDMENT A
TERMINATION OF LEASE


This lease ("Lease"), dated, for reference purposes only December 15, 2004, is
made by and between Oak Ridge Technical Center Partners-One, LP ("Landlord")
whose address for purposes hereof is c/o Cowperwood Company, 245 Commerce Green
Blvd., Suite 140, Sugar Land, TX 77478, and Internet Pictures Corporation,
("Tenant"). Tenant's address for purposes hereof until commencement of the term
of this Lease is 1009 Commerce Park Drive., Suite 400, Oak Ridge, TN 37830, and
thereafter shall be Suite No. 100 in the Building (hereinafter defined) located
at 1055 Commerce Park Drive, Oak Ridge, TN 37830; said Lease Agreement beginning
on the 9th day of April, 2005, and containing approximately 10,765 net rentable
square feet of office space situation in the Oak Ridge Technical Center One
Building in the City of Oak Ridge, Anderson County, Tennessee is hereby amended
as follows:


Whereas Tenant now wishes to terminate the Lease effective March 8, 2006.


Whereas Landlord is willing to accept termination of the Lease, subject to the
following terms and conditions.


Now therefore, for and in consideration of the promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and confessed, Landlord and Tenant do hereby terminate the
Lease subject to the following:
 
1.
Tenant hereby agrees to pay to Landlord a one-time, lump-sum payment in the
amount of $198,500.00, due and payable immediately upon final execution of this
Amendment A.

 
2.
In addition to the above payment, Tenant hereby agrees to pay the following:

 

·  
Tenants prorated rent through March 8, 2006 - $5,606.91.

 

·  
Tenants prorated Tenant Improvement expense through March 8, 2006 - $596.27.

 

·  
Landlord hereby agrees to act as intermediary in the sale of Tenants furniture
to a third party whom wishes to purchase all remaining furniture within the
Premises for $40,000.00 such price having been agreed to by and between Tenant
and the third party. It is hereby agreed that Landlord will receive a payment in
the amount of $40,000 from UT-Battelle for purchase of said furniture and deduct
said amount from the above payment due from Tenant.

 

·  
All such payments are due and payable immediately upon final execution of this
Amendment A.

 
Total Due From Tenant to Landlord $164,703.18


3.
Upon fulfillment of all other obligations recited above, Tenant shall have no
further obligation to Landlord under the lease and Landlord shall have no
further obligation to Tenant.

 

--------------------------------------------------------------------------------


AGREED AND ACCEPTED:
 


Oak Ridge Technical Center Partners-One, LP
 
IPIX Corporation
 
By: /s/ Jacqueline J. Schlather
By: /s/ Clara M. Conti
   
Name: Jacqueline J. Schlather
Name: Clara M. Conti
   
Title: Vice President
Title: CEO
   
Date: March 13, 2006
Date: March 9, 2006

 
 